                          UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

TONY PIPPIN,                                          Case No. 1:19-cv-51
     Petitioner,
                                                      Black, J.
       v.                                             Bowman, M.J.

WARDEN, SOUTHERN OHIO                                 REPORT AND
CORRECTIONAL FACILITY,                                RECOMMENDATION
    Respondent.

       Petitioner, an inmate currently incarcerated at the Southern Ohio Correctional Facility,

filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 on January 22, 2019.

(Doc. 1). On February 1, 2019, the Court issued a Deficiency Order, requiring petitioner to

either pay the $5.00 filing fee or file a motion for leave to proceed without prepayment of fees

within thirty (30) days. (Doc. 2). Petitioner was advised that failure to comply with the

Deficiency Order will result in the dismissal of this action for want of prosecution.

       To date, more than thirty days after the Court’s February 1, 2019 Order, petitioner has

failed to comply with the Deficiency Order.

       District courts have the inherent power to sua sponte dismiss civil actions for want of

prosecution “to manage their own affairs so as to achieve the orderly and expeditious disposition

of cases.” Link v. Wabash R.R., 370 U.S. 626, 630-631 (1962). Failure of a party to respond to

an order of the Court warrants invocation of the Court’s inherent power in this federal habeas

corpus proceeding. See Fed. R. Civ. P. 41(b); see also Rule 11, Rules Governing Section 2254

Cases in the United States District Courts, 28 U.S.C. foll. § 2254.

       Accordingly, because petitioner has failed to comply with the Deficiency Order issued on

February 1, 2019, petitioner’s petition for a writ of habeas corpus (Doc. 1) should be

DISMISSED for lack of prosecution.
       It is therefore RECOMMENDED that this matter be DISMISSED for lack of

prosecution.

       IT IS SO RECOMMENDED.



                                                s/ Stephanie K. Bowman
                                              Stephanie K. Bowman
                                              United States Magistrate Judge




                                          2
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


TONY PIPPIN,                                          Case No. 1:19-cv-51
     Petitioner,
                                                      Black, J.
       v.                                             Bowman, M.J.

WARDEN, SOUTHERN OHIO
CORRECTIONAL FACILITY,
    Respondent.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
